Exhibit 10.10

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

This First Amendment to Revolving Credit Agreement (this “Amendment”) is made as
of this 29th day of June, 2018, among CRESCENT CAPITAL BDC, INC., a Delaware
corporation (“Borrower”), CAPITAL ONE, NATIONAL ASSOCIATION, a national banking
association (“Capital One”), as administrative agent (“Administrative Agent”),
and Capital One, as a Committed Lender (in such capacity, the “Increasing
Lender”).

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent, and Lenders have entered into a certain
Revolving Credit Agreement dated as of June 29, 2017, (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which Administrative Agent and the Lenders agreed to
provide a revolving credit facility to Borrower in the aggregate principal
amount set forth therein, as evidenced by certain Notes (collectively, the
“Note”) made by Borrower in favor of each Lender;

WHEREAS, the Borrower has requested an increase in the Maximum Commitment from
$75,000,000 to $85,000,000 pursuant to Section 2.15 of the Credit Agreement;

WHEREAS, the Borrower has requested an extension of the Stated Maturity Date
pursuant to Section 2.14 of the Credit Agreement; and

WHEREAS, Borrower, Administrative Agent, and Lenders have agreed to make certain
other amendments to the Credit Agreement as set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

1. Defined Terms; References. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement and other Loan Documents shall, after this Amendment becomes
effective, refer to the Credit Agreement as amended hereby.

2. Increase of Maximum Commitment. Pursuant to Section 2.15 of the Credit
Agreement, subject to the satisfaction of the conditions set forth in Section 6
hereof, the parties hereto agree and acknowledge that:

(a) effective as of the date hereof, the Maximum Commitment is $85,000,000 and
the definition of “Maximum Commitment” set forth in the Credit Agreement is
hereby amended to reflect the newly-effective Maximum Commitment; and

(b) Schedule II of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule II annexed as Exhibit A hereto.



--------------------------------------------------------------------------------

3. Facility Extension. Pursuant to Section 2.14 of the Credit Agreement (but
notwithstanding clause (f) thereof or the requirement in such Section 2.14 that
any extension of the Stated Maturity Date be for a term not longer than 364
days), subject to the satisfaction of the conditions set forth in Section 6
hereof, the parties hereto agree and acknowledge that, effective as of the date
hereof, the Stated Maturity Date is hereby extended to July 1, 2019. No further
extension of the Stated Maturity Date is allowed as a matter of right to the
Borrower.

4. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 6 hereof, the Credit Agreement is hereby amended as
follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by:

(i) amending and restating the definition of “Availability Period” therein in
its entirety as follows:

“Availability Period” means the period commencing on the Closing Date and ending
on the earliest of (i) December 31, 2018 and (ii) the Maturity Date.

(ii) amending and restating the definition of “Borrowing Base” therein in its
entirety as follows:

“Borrowing Base” means, at any time of determination, the sum of (without
duplication) (a) ninety percent (90%) of the aggregate Unfunded Capital
Commitments of the Included Investors, (b) sixty percent (60%) of the aggregate
Unfunded Capital Commitments of the Designated Investors (subject to subclause
(c) of this definition), and (c) from and after the UFCW Threshold Date, eighty
percent (80%) of the aggregate Unfunded Capital Commitment of UFCW, in each case
as such Unfunded Capital Commitments are first reduced by all applicable
Concentration Limits; provided in the event that the Unfunded Capital Commitment
of any Investor is increased after the inclusion of such Investor as an Included
Investor or Designated Investor, such increased Unfunded Capital Commitment
shall not be included in the Borrowing Base unless and until approved by the
Administrative Agent and each Lender; provided further, that (i) the foregoing
shall be calculated without duplication of any such Unfunded Capital Commitments
of HNW Investors to Pooled Vehicle Investors for the corresponding Unfunded
Capital Commitments of such Pooled Vehicle Investors, (ii) no Unfunded Capital
Commitment of an HNW Investor to a Pooled Vehicle Investor shall be included in
the Borrowing Base unless and to the extent that such Pooled Vehicle Investor
has a corresponding Unfunded Capital Commitment to the Initial Borrower and
(iii) no Unfunded Capital Commitment of a Pooled Vehicle Investor to the Initial
Borrower shall be included in the Borrowing Base unless and to the extent that
such Pooled Vehicle Investor has corresponding Unfunded Capital Commitments from
HNW Investors which are not subject to Exclusion Events that have not been cured
in accordance with the provisions hereof; provided further that, from and after
the UFCW Threshold Date, the amount of UFCW’s Uncalled Capital Commitment that
shall be included in the Borrowing Base at any time shall be limited to a
portion thereof that does not at such time exceed forty

 

2



--------------------------------------------------------------------------------

percent (40%) of the aggregate Borrowing Base as determined hereunder at such
time (after giving effect to such limitation); provided further that the amount
of Air Force’s Uncalled Capital Commitment that shall be included in the
Borrowing Base at any time shall be limited to a portion thereof that does not
at such time exceed five percent (5%) of the aggregate Borrowing Base as
determined hereunder at such time (after giving effect to such limitation). For
the avoidance of doubt, the Unfunded Capital Commitments of an Excluded Investor
shall be excluded from the Borrowing Base at all times.

(iii) Adding the following phrase at end of the definition of “Designated
Investor”:

Subject to the conditions of this Agreement, from and after the Air Force
Threshold Date, Air Force shall be deemed to be approved as a “Designated
Investor” by the Administrative Agent and the Lenders.

(iv) adding the following new definitions in appropriate alphabetical order:

“UFCW” means UFCW Northern California Employers Joint Pension Plan.

“UFCW Threshold Date” means the date on which the Borrower shall have delivered
to the Administrative Agent an executed Borrowing Base Certificate evidencing
that UFCW has made Capital Contributions to the Initial Borrower in an aggregate
amount not less than sixty percent (60%) of its Capital Commitment.

“Air Force” means Air Force Aid Society Inc.

“Air Force Threshold Date” means the date on which the Borrower shall have
delivered to the Administrative Agent an executed Borrowing Base Certificate
evidencing that Air Force has made Capital Contributions to the Initial Borrower
in an aggregate amount not less than sixty percent (60%) of its Capital
Commitment.

(b) Section 2.2 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

For the avoidance of doubt, the Borrower hereby acknowledges and agrees that
until the Maturity Date, notwithstanding that no additional Loans will be made
after the end of the Availability Period, it will not permit the Dollar
Equivalent of the Principal Obligations to exceed the Available Commitment and
will remain obligated to make mandatory prepayments to the extent required under
Section 3.5(b) hereof.

 

3



--------------------------------------------------------------------------------

(c) Section 2.3(l) of the Credit Agreement is hereby amended by deleting the
phrase “during the Availability Period” at the end thereof in its entirety.

(d) Section 2.12 of the Credit Agreement is hereby amended by adding the phrase
“or at any time after the end of the Availability Period” at the end of the
first sentence thereof, immediately after the phrase “no unused commitment fee
shall accrue or be due or owing for a period of sixty (60) days following the
Closing Date”.

5. Representations and Warranties. Borrower hereby represents and warrants to
Administrative Agent and Lenders that, as of the date hereof:

(a) The representations and warranties of the Credit Parties set forth herein
and in the other Loan Documents are true and correct in all material respects on
and as of the date of the advance of such Borrowing, with the same force and
effect as if made on and as of such date, except with respect to representations
and warranties made as of a specific date, which shall be true and correct on
and as of such date;

(b) There exists no Potential Default or Event of Default.

(c) This Amendment has been duly authorized, executed and delivered by or on
behalf of Borrower and, constitutes the legal and binding obligations of
Borrower, enforceable in accordance with its terms, subject to Debtor Relief
Laws and equitable principles.

(d) The “Commitment Period” (as that term is defined in the Constituent
Documents of the Initial Borrower) has not been terminated or expired.

6. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been satisfied to the
satisfaction of, or waived in accordance with Section 12.01 of the Credit
Agreement, by Administrative Agent and Lenders;

(a) Administrative Agent shall have received:

(i) a fully executed copy of this Amendment duly executed and delivered by
Borrower, Administrative Agent, and Increasing Lender;

(ii) an amended and restated Note, drawn to the order of the Increasing Lender
in the amount of its Commitment as increased hereby, duly executed and delivered
by Borrower;

(iii) a fully executed fee letter (the “First Amendment Fee Letter”) dated as of
the date hereof, duly executed and delivered by the Borrower and Administrative
Agent; and

 

4



--------------------------------------------------------------------------------

(iv) a certificate of the Borrower dated as of the date hereof signed by a
Responsible Officer of the Borrower certifying and attaching the resolutions
adopted by the Borrower approving and consenting to this Amendment;

(b) In connection with this Amendment, Administrative Agent shall have received
all fees and amounts due and payable hereunder on or prior to the date of this
Amendment, including the fees set forth in the First Amendment Fee Letter and,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by Borrower hereunder.

(c) No Potential Default or Event of Default shall have occurred and be
continuing as of the date of this Amendment.

7. General Terms. This Amendment, which may be executed in multiple
counterparts, constitutes the entire agreement of the parties regarding the
matters contained herein and shall not be modified by any prior oral or written
discussions. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging transmission (e.g. PDF by
email) shall be effective as delivery of a manually executed counterpart of this
Amendment. The Borrower hereby ratifies, confirms and reaffirms all of the terms
and conditions of the Credit Agreement, and each of the other Loan Documents to
which it is a party and further acknowledges and agrees that all of the terms
and conditions of the Credit Agreement shall remain in full force and effect
except as expressly provided in this Amendment. Except where the context clearly
requires otherwise, all references to the Credit Agreement in any other Loan
Document shall be to the Credit Agreement as amended by this Amendment. This
Amendment shall constitute a Loan Document for all purposes.

8. Illegality. Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.

9. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

[SIGNATURES ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the day and year first
written above.

 

BORROWER:

 

CRESCENT CAPITAL BDC, INC., a Delaware corporation.

By:   /s/ Mike L. Wilhelms   Name: Mike L. Wilhelms   Title: Chief Financial
Officer

[Signature page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent, Managing Agent for
the CONA Lender Group, and as Increasing Lender

By:   /s/ Archana Uppal Name:   Archana Uppal Title:   Director

[Signature page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE II

Commitments

 

Committed Lender Name

   Commitment  

Capital One, National Association

   $ 85,000,000.00     

 

 

 

TOTAL

   $ 85,000,000.00     

 

 

 